Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record cited by the Applicants and by the Examiner fairly fails to teach or suggest the following underlined limitation: 

  A method in a session management function network element for re-allocating a first intermediate user plane function network element that connects with a source RAN to a second intermediate user plane function network element that connects to target RAN,  for a PDU session having a plurality of paths corresponding to a plurality of anchor user plane function network elements, the method comprises (inter alias):				 	sending a respective session modification to each anchor user plane function network element, wherein each session modification request comprises information about the second intermediate user plane function network element; and indicating to only a first anchor user plane function network element in the plurality of anchor user plane function network elements to send an end marker, wherein the first anchor user plane function network element is a last anchor user plane function element that update a path in the plurality of paths. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        12/16/2021